Case 4:19-cv-00507-ALM Document 465 Filed 08/02/21 Page 1 of 7 PageID #: 27944




                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    DAMONIE EARL, ET AL.,                                §
                                                         §
         Plaintiffs,                                     §    Civil Action No. 4:19-cv-507
                                                         §    Judge Mazzant
    v.                                                   §
                                                         §
    THE BOEING COMPANY, ET AL.,                          §
                                                         §
         Defendants.                                     §
                                                         §

                              MEMORANDUM OPINION AND ORDER

            Pending before the Court is Defendants’ Motion to Compel Production of Documents (Dkt.

#184). After considering the Motion, the relevant pleadings, and the arguments of counsel, the

Court concludes that the Motion should be denied.

                                               BACKGROUND

            This case arises out of allegations made by Plaintiffs that Defendants The Boeing Company

(“Boeing”) and Southwest Airlines Co. (“Southwest”) colluded to cover up fatal defects in

Boeing’s 737 MAX 8 aircraft and encourage public confidence to fly aboard these aircrafts while

aware of the defects (Dkt. #165). Defendants deny these allegations (Dkts. #191–92).

            On October 16, 2020, Defendants filed their Motion to Compel Production of Documents

(Dkt. #184), currently before the Court. On October 30, 2020, Plaintiffs filed their response (Dkt.

#206). On November 9, 2020, Defendants filed their reply (Dkt. #224). On November 17, 2020,

Plaintiffs filed their sur-reply (Dkt. #233). And on December 8, 2020, the Court heard oral

argument on the Motion (Dkt. #269).1



1
 Hecht Partners LLP (“HP”), which formerly represented various named plaintiffs in this action, filed a response in
opposition to the Motion (see Dkt. #196). The Court does not list the filing here because HP no longer had affiliated
Case 4:19-cv-00507-ALM Document 465 Filed 08/02/21 Page 2 of 7 PageID #: 27945




                                          LEGAL STANDARD

        Together with pretrial procedures, the tools of discovery serve to make trial “less a game

of blind man’s bluff and more a fair contest with the basic issues and facts disclosed to the fullest

practicable extent.” United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958). Discovery

conducted in a manner that identifies and narrows the relevant factual considerations is “of the

utmost importance” in “our justice system” to “promot[e] . . . efficiency . . . and demonstrate[] a

respect to the sacrifice a call to service imposes on a summoned jury.” Weatherford Tech.

Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620634, at *3 (E.D. Tex.

Apr. 27, 2018). The Federal Rules of Civil Procedure govern discovery, operating to streamline

the interparty exchange of information. The Rules are “liberally construed to encourage full and

fair disclosure of the facts,” Gen. Elec. Co. v. Mitsubishi Heavy Indus., Ltd., No. 3:10-CV-276-F,

2011 WL 13202145, at *3 (N.D. Tex. Sept. 14, 2011), report and recommendation adopted in

part, 2011 WL 13201877 (N.D. Tex. Dec. 21, 2011), and a presumption exists in favor of broad

disclosure, Merrill v. Waffle House, Inc., 227 F.R.D. 467, 473 (N.D. Tex. 2005).

        “Under Federal Rule of Civil Procedure 26(b), ‘parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party's claim or defense or proportional to the needs of

the case.’” Miller v. Sam Houston State Univ., 986 F.3d 880, 891 (5th Cir. 2021) (cleaned up)

(citation omitted). Nonprivileged material is relevant when the request is reasonably calculated to

lead to the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1); Crosby v. La. Health &

Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). Per the Court’s scheduling order, the parties must

produce all “documents containing, information ‘relevant to the claim or defense of any party’” as

part of their initial disclosure (Dkt. #52 at p. 4). Moreover, the Local Rules provide further


attorneys of record when its response was filed and the Court did not rely upon HP’s response in this memorandum
opinion and order.

                                                       2
Case 4:19-cv-00507-ALM Document 465 Filed 08/02/21 Page 3 of 7 PageID #: 27946




guidance, instructing that information is “relevant to any party’s claim or defense [if] . . . it

includes information that would not support the disclosing parties’ contentions; . . . [or] . . . it is

information that deserves to be considered in the preparation, evaluation or trial of a claim or

defense.” E.D. TEX. LOCAL RULE CV-26(d). “It is well established that ‘control of discovery is

committed to the sound discretion of the trial court.’” Earl v. Boeing Co., No. 4:19-CV-507, 2021

WL 274435, at *1 (E.D. Tex. Jan. 27, 2021) (quoting Williamson v. U.S. Dep’t of Agric., 815 F.2d

368, 382 (5th Cir. 1987)); see Ramirez v. Guadarrama, 2 F.4th 506, 520 (5th Cir. 2021) (Willett,

J., dissenting from denial of rehearing en banc) (“Rule 26 vests district courts with broad discretion

in managing the factfinding process.”).

       On notice to other parties and all affected persons, a discovering party may “move for an

order compelling disclosure or discovery.” FED. R. CIV. P. 37(a)(1); see Crosswhite v. Lexington

Ins. Co., 321 F. App’x 365, 368 (5th Cir. 2009) (“A party may move to compel production of

materials that are within the scope of discovery and have been requested but not received.”). The

moving party bears the burden to show that the materials and information sought are relevant to

the action or will lead to the discovery of admissible evidence. Exp. Worldwide, Ltd. v. Knight,

241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving party establishes that the materials

requested fall within the scope of discovery, the burden shifts to the nonmovant to show “how the

requested discovery is overly broad, unduly burdensome, or oppressive by submitting affidavits or

offering evidence revealing the nature of the burden.” Lopez v. Don Herring Ltd., 327 F.R.D. 567,

580 (N.D. Tex. 2018).

       Federal Rule of Civil Procedure 34 governs requests for the production of documents,

electronically stored information, and tangible things.        This rule requires the nonmovant’s

responses to request for production to “either state that inspection and related activities will be



                                                  3
Case 4:19-cv-00507-ALM Document 465 Filed 08/02/21 Page 4 of 7 PageID #: 27947




permitted as requested or state with specificity the grounds for objecting to the request, including

the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An objection [to the entire request] must state whether

any responsive materials are being withheld on the basis of that objection.” FED. R. CIV. P.

34(b)(2)(C). If there is an objection only to part of a Rule 34 request, the objection “must specify

[which] part and permit inspection of the rest.” Id.

       After responding to each request with specificity, the attorney must sign their request,

response, or objection and certify that it is complete and correct to the best of the attorney’s

knowledge and that any objection is consistent with the Rules and warranted by existing law or a

non-frivolous argument for changing the law. FED. R. CIV. P. 26(g). This rule “simply requires

that the attorney make a reasonable inquiry into the factual basis of his response, request, or

objection.” FED. R. CIV. P. 26(g) advisory committee’s note to 1983 amendment.

       Moreover, even though Rule 26(b)(1) includes only “nonprivileged matter” within the

proper scope of discovery, “[w]hen a party withholds information otherwise discoverable by

claiming that the information is privileged,” the party must “expressly make the claim” and

“describe the nature of the documents, communications, or tangible things not produced or

disclosed,” doing so “in a manner that, without revealing information itself privileged or protected,

will enable other parties to assess the claim.” FED. R. CIV. P. 26(b)(5)(A). The party asserting a

privilege “bears the burden of demonstrating its applicability.” In re Santa Fe Intern. Corp., 272

F.3d 705, 710 (5th Cir. 2001).

                                           ANALYSIS

       In the Motion, Defendants request that Plaintiffs produce three sets of materials: (1)

relevant documents of Plaintiff Muhammad Khan (“Khan”); (2) law-firm financial statements and

litigation-funder agreements for the law firms representing Plaintiffs; and (3) exhibits cited in a



                                                 4
Case 4:19-cv-00507-ALM Document 465 Filed 08/02/21 Page 5 of 7 PageID #: 27948




motion related to the law firms representing Plaintiffs in this action (Dkt. #184 at p. 5). The Court

finds these arguments unpersuasive.

       First, Defendants argue that Khan’s relevant documents should be produced since he is a

named plaintiff in the action (Dkt. #184 at pp. 6–7; Dkt. #224 at pp. 4–7). Plaintiffs respond that

Khan “has not responded to numerous attempts by Plaintiffs’ counsel to communicate,” making

him “functionally equivalent to [an] absent class member[]” (Dkt. #206 at p. 3). Though still listed

as a named plaintiff in the operative complaint, if the class is certified, Khan would not be named

a class representative. See FED. R. CIV. P. 23(a)(4), (c)(1)(B). As such, the Court agrees with

Plaintiffs here—Khan, through his actions, has effectively converted himself from a named

plaintiff to an absent class member. See Ryan v. Flowserve Corp., No. CIV.A. 3:03-CV-1769-B,

2007 WL 924019, at *2 (N.D. Tex. Mar. 26, 2007). By declining to continue holding himself out

as a putative class representative, upon certification, Khan would be “on equal footing with all

other non-representative class members” as an absent class member. In re Carbon Dioxide Indus.

Antitrust Litig., 155 F.R.D. 209, 211 (M.D. Fla. 1993). Khan, like the other absent class members,

is “not required to do anything. He may sit back and allow the litigation to run its course, content

in knowing that there are safeguards provided for his protection.” Phillips Petrol. Co. v. Shutts,

472 U.S. 797, 810 (1985). Were Defendants permitted to conduct “discovery of . . . named

plaintiffs who were not class representatives,” the Court, in effect, would be condoning “the

functional equivalent of permitting discovery of absent class members,” thereby nullifying the

efficiency inherent in class-action litigation. 3 WILLIAM B. RUBENSTEIN, NEWBERG ON CLASS

ACTION § 9:12 (5th ed.) (emphasis omitted); see Fishon v. Peloton Interactive, Inc., 336 F.R.D.

67, 69 (S.D.N.Y. 2020) (“Extensive discovery of putative class members could undercut those




                                                 5
Case 4:19-cv-00507-ALM Document 465 Filed 08/02/21 Page 6 of 7 PageID #: 27949




efficiency gains by implementing the very individualized approach that class actions are intended

to avoid.”). Therefore, the Court denies Defendants’ request for production related to Khan.

       Next, Defendants maintain that the law firms representing Plaintiffs should turn over

various financial documents related to the instant litigation so the representation of Plaintiffs’

counsel may be examined for adequacy (Dkt. #184 at pp. 7–13; Dkt. #224 at pp. 7–8). Plaintiffs

counter that there are “no grounds to grant Defendants’ highly unusual and intrusive request” (Dkt.

#206 at p. 4). For one thing, because HP is no longer counsel of record in this action, any request

for production relevant to the firm is now moot (see Dkt. #204). And as for the argument regarding

Bathaee Dunne LLP (“BD”) and Dovel & Luner, LLP (“DL”), the impression given by Defendants

is that these Plaintiffs’ firms have guarded relevant financial information and refuse to turn it over.

But such is not the case—BD and DL already disclosed the absence of “any litigation funding

arrangements” as well as “their engagement agreements with Plaintiffs and their co-counseling

agreements with each other” (Dkt. #206 at p. 4). Furthermore, Defendants fail to cite “a single

case in which putative class counsel has been required to turn over sensitive internal financial

information” (Dkt. #269 at p. 92:10–12). Taking this information together with the clear and

sizable exertion of time and effort by both BD and DL on Plaintiffs’ behalf, the Court finds

Defendants’ request disproportionate and overly burdensome.

       Finally, Defendants request that Plaintiffs produce certain “withheld” exhibits cited in a

motion HP filed (Dkt. #184 at pp. 14–17; Dkt. #224 at p. 8). But the Court has already ruled on

that motion (see Dkt. #204), which moots this final matter.

                                          CONCLUSION

       It is therefore ORDERED that is Defendants’ Motion to Compel Production of Documents

(Dkt. #184) is DENIED.



                                                  6
Case 4:19-cv-00507-ALM Document 465 Filed 08/02/21 Page 7 of 7 PageID #: 27950

  SIGNED this 2nd day of August, 2021.




                            ___________________________________
                            AMOS L. MAZZANT
                            UNITED STATES DISTRICT JUDGE




                                         7
